Citation Nr: 0724528	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from November 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was before the Board in June 2004 
at which time it was denied.  The veteran appealed the 
Board's June 2004 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter 'the Court').  By 
Order dated December 2, 2005, the Court vacated the Board's 
June 2004 decision pursuant to a November 2005 Joint Motion.

The veteran testified at a Board hearing in August 2003.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has remanded this matter to the 
Board for compliance with the instructions of a November 2005 
Joint Remand.  The November 2005 Joint Remand states that the 
June 2004 Board decision "only addressed whether Appellant's 
disability was aggravated by service and did not make a 
finding as to whether he was entitled to direct service 
connection."  The November 2005 Joint Remand directs 
attention to the veteran's history of knee injuries, 
including pre-service knee diagnoses with surgery and post-
service knee injury with surgery.  In addition, the Joint 
Remand emphasizes that the veteran is currently diagnosed 
with degenerative arthritic changes in both knees and that 
there is no evidence of record clearly indicating that this 
specific pathology pre-existed service.  Thus, the Joint 
Remand directs the Board to "determine whether the 
Appellant's current degenerative arthritic changes of the 
knees should be service connected."

The Board notes that there is currently no VA medical opinion 
of record regarding this appeal.  In light of the November 
2005 Joint Remand's instructions and in the interest of 
providing every consideration to the veteran in making the 
pertinent determination, the Board believes that a VA 
examination with a medical opinion is necessary to develop 
the record with clarification of the nature and relationship 
of the veteran's various knee pathologies and the likely 
etiology of each of these pathologies.  The Board observes 
that a July 1997 private medical record, associated with the 
veteran's treatment following a significant post-service knee 
injury, expressly states that the veteran's degenerative 
arthritis of both knees is not a result of the recent injury.  
Although the evidence does show that the veteran suffered 
from some extent of diagnosed knee disability prior to 
service, the evidence now shows multiple knee pathologies 
without a clear indication of their level of interrelatedness 
or potentially distinct etiologies.  The Board is not 
competent to apply its own judgment to determine the likely 
medical etiology of the various knee pathologies identified 
in the record without qualified competent medical evidence 
addressing these questions.  Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  An expert's competent medical opinion, 
informed by proper review of the medical history and evidence 
of record, may develop the record regarding the likely 
etiology of the veteran's knee diagnoses and, thus, develop 
the record for proper appellate review.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this matter involves a claim of 
entitlement to service-connection, and as the claim is being 
remanded for further development, the Board finds it 
reasonable to give additional notice to expressly comply with 
the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should obtain any pertinent VA 
treatment records which may not be already 
associated with the claims folder, and 
this evidence should be added to the 
record.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of the veteran's knee 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please clearly identify all diagnoses 
of current, chronic disability for each 
knee.

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran currently suffers from any 
knee disability that was caused by or 
aggravated by the veteran's active duty 
service?  

c)  In answering the above, the examiner 
is asked to specify the most likely 
etiology for each current diagnosis of 
the knees (to specifically include 
arthritis if so found) based upon the 
evidence available.  For any disability 
determined to have pre-existed the 
veteran's service, the examiner is asked 
to explain whether such disability was 
permanently increased in severity during 
service beyond the natural progress of 
the disease.  The examiner should discuss 
the pertinent medical evidence relied 
upon in drawing any conclusions.

4.   After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the issue on 
appeal and for each current disability of 
the right knee and left knee, determine if 
service connection is warranted both on a 
direct basis (incurred during service) and 
by aggravation (if the disability was 
preexisting).  If any part of the claim 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



